Title: From John Adams to Benjamin Waterhouse, 2 February 1807
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Feb. 2, 1807

One of the Historiographers of Johnson’s Chat, Boswell perhaps or Piozzi says that Johnson being asked which were the best sermons in the English language, answered “Bating a little Heresy, he thought Dr. Sam. Clark’s the best.” This anecdote made one suspect that Johnson had not read Barrow. I once owned Clark’s sermons for several years, and read a good deal in them before I gave them to my brother Shaw, who, as a clergyman, I thought, would make a better use of them. I soberly think I would not exchange my Barrow to have my Clark again. Your comparison of Vandyke’s portraits with Raphael’s cartoons is an elegant illustration of the difference between Blair and Barrow. You call the latter an Anatomizer of the Human heart. He has dissected human life and manners as well as the heart. Where, when, and how could he acquire so perfect a knowledge of Life? From his infinite learning one would think he must have been shut up in his cloister all his life; but he enters into every scence  of human life, and seems to know the thoughts and feelings of all men, high and low, as perfectly as Shakespeare, who spent all his life among the wretches. In my last I forgot to mention Butler’s sermons, which I have had almost by heart, these fifty years. These are the most profound morals upon human nature that I have ever read in any language. They are only for those, who can think closely, and care not for the style. Pardon the vanity. They contain the true system of Human nature, and they only can vindicate the ways of God to Man. Glanville Sharp made me a present of the sermons of his father Archbishop Sharp, and recollecting an observation of Dr. Wigglesworth, the Professor of Divinity at College, when I was there, that Sharp’s Sermons was a model of “pungent addresses to Conscience” I thought I had found a great Prize. But I have not been much attracted by them. When I lived at Autrieul  in France, Mrs. Adams on Sundays was sometimes & somewhat ennui for want of a Church to worship in and a good book to read. I asked Franklin if he had any such thing in his Library. He said, he believed he had and went and brought me a folio volume of sermons by Bishop Wilson, whose son Dr Wilson of Bath or Bristol, a zealous son of Liberty had sent over to France as a present to the Dr. I read several of these Sermons and found a good deal of honest, plain, good sense and stuff in them.
Who would imagine that such an ethical Philosophist, such a moiety Atheist and moiety Theist as Lord Bolinbroke should have been an admirer of an imitator, and almost an adorer of Dr. Isaac Barrow? I will call him half an Atheist, because he who denies or doubts the moral attributes of God, in my opinion may almost as well deny or doubt his existence. And he who denys or doubts a future existence, may as well deny or doubt the existence of God, for what I care. This same Bolinbroke, who in his philosophical and posthumous works, treats Clark and Cadworth so cavalierly, and indeed with so much insolence and contempt, speaks in raptures of Dr. Barrow, glories and exults in him, and boasts with the utmost pride in his authority in support of some opinion of his. Well he might, for he was under great obligations to him. I am sure that he had read him with great attention, and had derived his style, principally from him. To be sure he purified his style from Barrow’s oddities and roughness, left out his obsolete words, and arranged his periods with more art and harmony: but not only his words, but his Sentiments are often borrowed from him. So much for Barrow. Now for Locke.
I thank you for your anecdotes of Robert Leightfoot. I remember well his name, and somewhat of his character. His advice to you both when you was a boy, and when you was a man, was excellent. But the Philosophers, are not of his mind. They are determined to run down Locke, I suppose because he was a Christian. They are running down Hutchinson, certainly one of our best moral philosophers, for the same reason. They would depreciate Newton if they could. But Newton is only read by a very few. And Locke is more popular. He is read by almost as many as Tom Paine. They must therefore remove him out of their way. David Hume began the design. I once quoted to Dr. Franklin Hume’s flirt at Locke, when he calls his works “writings the most despicable both for style and matter” which he applys equally to Sidney, and observed that I thought Sidney’s style more pure english than Hume’s. Franklin said that Hume’s history was not an English book. “But said Franklin I will tell you an anecdote of Hume. I went once a year to Scotland, and always visited Hume. Talking with him once at his house about Locke, Hume said to me, he was astonished at the reputation that Man had acquired in the World, especially on the continent of Europe He did not so much wonder that he had been puffed in England; for the pride of that nation would boast of any thing of their own growth. But how it was possible he could be admired in the rest of Europe, he could not comprehend. For any Man, who had read him with attention as I have must see that he was the greatest Blockhead that ever existed.” Do you say this bona fide? said I. Yes, said Franklin, putting his hands up to his ears, “These ears heard every syllable of it from his own mouth.” I lately have seen that the opinion of this fastidious, insolent Scotchman, whose whole works are not worth John Locke’s chapter on the abuse of words, is now set up by the Scot Scotch Reviewers as an engine to batter down Locke’s Character in the Learned world.
I do not see why the Babil of this letter, may not be as good as a chapter of the gabble of Bozzi or Piozzi.

J. A.